United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 09-3849
                                 ________________

United States of America,                   *
                                            *
             Appellee,                      *
                                            *      Appeal from the United States
      v.                                    *      District Court for the
                                            *      Western District of Arkansas.
Ismael Garduno-Trejo,                       *
                                            *             [UNPUBLISHED]
             Appellant.                     *

                                 ________________

                                 Submitted: September 24, 2010
                                     Filed: October 7, 2010
                                 ________________

Before LOKEN, HANSEN, and BENTON, Circuit Judges.
                         ________________

PER CURIAM.

       Ismael Garduno-Trejo pleaded guilty to knowingly distributing a mixture or
substance containing more than 50 grams of actual methamphetamine in violation of
21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). The district court1 calculated a total offense
level of 31 and a criminal history category III (based on five criminal history points),
and imposed a sentence of 135 months' imprisonment, at the bottom of the advisory
sentencing guidelines range of 135 to 168 months' imprisonment.

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       On March 17, 2009, one week before he committed the instant offense,
Garduno-Trejo pleaded guilty in the Circuit Court of Benton County, Arkansas, to
possession of a controlled substance and delivery of a controlled substance. At that
proceeding, the court orally pronounced that Garduno-Trejo was sentenced to five
years' probation for the possession count and a ten year suspended sentence for the
delivery count. On March 26, two days after he committed the instant federal offense,
the Circuit Court of Benton County signed and entered a judgment and disposition
order reflecting the pleas of guilty and sentences which had occurred and had been
imposed on March 17, 2009. On November 9, 2009, the Circuit Court of Benton
County revoked both Garduno-Trejo's probation and his suspended sentence, and
sentenced him to fifty years' imprisonment with ten years suspended.

       In federal court, the Presentence Investigation Report (PSR), as updated on
November 12, 2009, assessed Garduno-Trejo three criminal history points for the
Arkansas state convictions and two additional criminal history points because
Garduno-Trejo was under a criminal justice sentence (probation on one and a separate
ten year suspended sentence on the other stemming from the Arkansas state
convictions) when he committed the instant federal offense of conviction on March
24, 2009. Garduno-Trejo objected to the two additional criminal history points
assessed in the PSR. He asserted that because the judgment and disposition order for
the Arkansas state offenses was not signed and entered until March 26, 2009, he was
not under a criminal justice sentence on March 24, 2009, when he committed the
instant federal offense, reasoning that in Arkansas an oral pronouncement of a
sentence by the judge does not become effective until a written judgment and
disposition order is entered.

      At the federal sentencing hearing, the district court ruled that, for purposes of
the United States Sentencing Guidelines (U.S.S.G.), Garduno-Trejo was under a
criminal justice sentence at the time he committed the instant federal offense on

                                         -2-
March 24, 2009, because he had pleaded guilty in state court and had been sentenced
on March 17, 2009. Thus, the district court held that Garduno-Trejo was properly
assessed with the two additional criminal history points and overruled his objection
to the PSR.

       Garduno-Trejo appeals, arguing that the district court erred in assessing the two
criminal history points because he was not under a criminal justice sentence when he
committed the instant federal offense. We review a district court's factual findings for
clear error and its application of the advisory sentencing guidelines to those facts de
novo. United States v. Morgan, 390 F.3d 1072, 1073 (8th Cir. 2004).

       Section 4A1.1(d) of the U.S.S.G. states, "Add 2 points if the defendant
committed the instant offense while under any criminal justice sentence, including
probation, parole, supervised release, imprisonment, work release, or escape status."
Application note 4 to U.S.S.G. § 4A1.1 states that "[f]or the purposes of this item [§
4A1.1(d)], a 'criminal justice sentence' means a sentence countable under § 4A1.2."
Section 4A1.2(a)(1) explains that "[t]he term 'prior sentence' means any sentence
previously imposed upon adjudication of guilt, whether by guilty plea, trial, or plea
of nolo contendre, for conduct not part of the instant offense." Section 4A1.2(a)(4)
explains that "[w]here a defendant has been convicted of an offense, but not yet
sentenced, such conviction shall be counted as if it constituted a prior sentence under
§ 4A1.1(c) if a sentence resulting from that conviction otherwise would be countable."
It also provides that "convicted of an offense" means that the guilt of the defendant
has been established by a guilty plea (among other methods), and it is the date of the
plea that determines the date of conviction, not the entering of a final judgment. See
United States v. Driskell, 277 F.3d 150 (2d Cir. 2002); United States v. Pierce, 60
F.3d 886 (1st Cir. 1995).

     Garduno-Trejo claims that his Arkansas state sentence was "'protracted and
convoluted'" such that the district court should not have included the state court

                                          -3-
sentence in assessing criminal history points. (Appellant's Br. at 11 (quoting United
States v. Boaz, 558 F.3d 800, 805 (8th Cir. 2009))). Boaz, however, involved a
delayed guilty plea and deferred sentence under Arkansas Code Annotated § 16-93-
303. Under that statute, a defendant may be discharged without an adjudication of
guilt and his record may be expunged if he successfully completes probation. See id.
at 805 n.5; Ark. Code Ann. § 16-93-303(b). There is nothing so protracted and
convoluted here. Garduno-Trejo pleaded guilty to a felony, was sentenced to
probation, and later had his probation revoked. This procedural history is short and
straightforward, and we cannot say that it was "protracted and convoluted" such that
the district court should not have included the sentence when assessing criminal
history points.

        Garduno-Trejo asserts that an Arkansas state sentence is not final until the filing
of the judgment order such that an oral sentence was not sufficient for him to be
considered under a criminal justice sentence on March 24, 2009, when he committed
the instant offense. However, as we have previously explained, "[w]hether a prior
sentence counts for criminal history purposes is a question of federal, not state
law. . . . State law is relevant only to the extent that it describes the pertinent details
of a defendant's prior sentence." Morgan, 390 F.3d at 1074. See also United States
v. Martinez-Cortez, 354 F.3d 830, 832 (8th Cir.) (explaining that "[w]hether [a
defendant] was under a criminal justice sentence for purposes of § 4A1.1(d) is a
question of federal law" in holding that despite a state court's decision to modify the
defendant's state sentences after they were served for reasons unrelated to his
innocence or errors of law, he was still under a sentence of probation for the purposes
of U.S.S.G. § 4A1.1(d) and should still have been assessed for those criminal history
points), cert. denied, 543 U.S. 847 (2004). Garduno-Trejo's finality argument is also
severely undercut by the Arkansas Circuit Court's revocation of both his probation and
his suspended sentence because he committed the instant federal offense two days
before Garduno-Trejo claims he was put on probation by the written order filed on
March 26, 2009. Whether or not the oral sentence was a final criminal justice

                                           -4-
sentence under Arkansas law, for purposes of federal sentencing law, Garduno-Trejo
was under a criminal justice sentence at the time he committed the instant offense on
March 24, 2009.

       Garduno-Trejo also argues that he should not have received the two additional
criminal history points because the state court acted improperly in revoking his
probation and suspended sentence. With this argument, Garduno-Trejo seeks to
collaterally attack his prior state court conviction, but a defendant "cannot collaterally
attack a prior state conviction during a federal sentencing proceeding." United States
v. El-Alamin, 574 F.3d 915, 928 (8th Cir. 2009). Thus, Garduno-Trejo's challenge to
the state court's decision to revoke his probation and suspended sentence fails.

       Finally, Garduno-Trejo maintains that he should not have received the two
additional criminal history points because his state court sentence was on appeal.
However, U.S.S.G. § 4A1.2(l) explains that prior sentences under appeal are counted
for the purposes of assessing criminal history points.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                           -5-